     Case 5:20-cv-02548-JDE Document 19 Filed 09/09/21 Page 1 of 1 Page ID #:1056




 1
 2                                                               JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                  EASTERN DIVISION
11   DANA DEBRA SQUEIROS,                  ) Case No.: 5:20-cv-02548-JDE
                                           )
12                           Plaintiff,    ) JUDGMENT
13         v.                              )
                                           )
14   KILOLO KIJAKAZI, Acting               )
     Commissioner Of Social Security,      )
15                                         )
16                           Defendant.    )
                                           )
17
18         The Court having approved the parties’ Stipulation to Voluntary
19   Remand (Dkt. 17, “Stipulation to Remand”) and entered an Order of Remand,
20         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
21   above-captioned action is remanded to the Commissioner of Social Security
22
     for further proceedings consistent with the Stipulation to Remand.
23
24
25
26   Dated: September 09, 2021 _               ______________________________
                                               JOHN D. EARLY
27
                                               United States Magistrate Judge
28
